BURNETT, J.
It is agreed by both parties that the defendant as part of the first part and the plaintiff and five others as parties of the second part executed a written contract of which the following is a copy:
“This agreement, made and entered into in duplicate this 1st day of February, 1921, wherein East *461Oregon Lumber Company is party of the first part, and Daniel Sword, G-. S. Anderson, Ole Holland, Emil Edwardson, Pete Burreson and Ole Bnrreson are parties of the second part,
“Witnesseth: That the consideration of this agreement is the mutual covenants entered into and agreed to by the parties of this agreement:—
“The parties of the second part agree with the party of the first part that they will pile in the yard of the East Oregon Lumber Company or on the dry kiln trucks, as the East Oregon Lumber Company may designate, all the lumber manufactured at their mill situated in Enterprise, Oregon, from February 1, 1921, to January 1, 1922, for the sum of forty-seven and one-half cents (47%íí) per thousand feet (log scale plus twenty per cent (20%) as tallied on the log deck).
“The party of the first part further agrees to pay the party of the second part ten cents (10^) per thousand pieces for the piling of lath, either in the yard or on kiln trucks as designated by the party of the first part. All of the piling shall be done in a workmanlike manner and as may be directed by the party of the first part.
“The party of the first part agrees and does hereby contract with the parties of the second part to perform the services and labor upon the terms and conditions herein named, and agrees to pay the consideration above named in the manner as follows, to wit:
“The amount of lumber piled from the 1st to the 15th, inclusive, of every month shall be paid for on the 25th of the month, and the amount of lumber piled from the 16th to the last day, inclusive, of the month shall be paid for on the 10th of the month following, except that the party of the first part shall have a right, and they shall reserve and withhold from the parties of the second part the total earnings for a period of ten (10) days, as a guarantee by the parties of the second part that they will perform their part of this agreement in full, according to the terms herein named; and it is mutually understood and agreed that such sums of money as earnings re*462tained by said East Oregon Lumber Company shall be considered as damages due and owing said East Oregon Lumber Company for failure of the party of the second part in any way to fulfill the obligations of this contract.
“It is further agreed and understood that the price herein named will be revised at any time there is a change in the market wage. °
“It is further agreed and understood that in case the parties of the second part shall fail to pile the lumber, the party of the first part may employ men to such a number as will be necessary to pile the lumber as herein set out, and to pay such men at the reasonable market wage for such work, and charge the items paid out for such work to the parties of the second part herein.
“It is further mutually agreed and understood that this contract shall not be altered or added to, except in writing, and that such writing shall be signed by all the parties hereto.
“In testimony whereof, the parties have hereunto set their hands and seals to this agreement in duplicate, this-day of February, 1921.
“ (Signed) East Oregon Lumber Company,
“By R. E. Graham,
“Party of the First Part.
“Daniel Sword,
“George S. Anderson,
“Ole Holland,
“Emil Edwardson,
“Peter Burreson,
“Ole Burreson,
“Parties of the Second Part.”
The complaint recites the corporate character of the defendant, pleads the contract according to its legal effect and likewise according to its tenor by attaching a copy as an exhibit, and then says in substance that pursuant to the terms of said agreement the plaintiff entered upon the performance of the labor of piling lumber about February 1,1921, and con-*463tinned until April 14th of that year, at which time the defendant discharged him and failed to continue him in’ its employ in the capacity indicated by the contract or otherwise or at all, and refused to ,pay him the contract price for the services set forth in the agreement or any other price or compensation after the date of his discharge, although the plaintiff has been ready, able and willing to continue his employment. The complaint then says in substance that if the plaintiff had been permitted to continue in the employment of the defendant during the full period of the contract, he would have earned $9 per day or $234 for a month of twenty-six working days; and that as a direct result of the wrongful and unlawful act of the defendant in discharging him he was deprived of those moneys to his damage in the sum of $1,989.
According to the abstract, the defendant demurred to the complaint in these words:
“That there are defective parties, plaintiff.
“That the same does not state facts sufficient to constitute a cause for action.”
The demurrer was overruled and the defendant answered, admitting its own corporate character as well as the execution of the contract already quoted, but denying all of the other allegations of the .complaint except as thereafter specified. The answer charges that the plaintiff voluntarily abandoned the work under the contract owing to a dispute with his fellow contractors; that the plaintiff and all parties of the second part to the contract have been paid in full for all lumber piled by them; that the contract is a joint agreement; and that the other parties named therein should be made parties plaintiff. The reply *464admits the contract and attempts to draw certain legal conclusions from the same.
"When the case came on for trial before the jury, the defendant seasonably objected to talcing any testimony, on the ground that the complaint does not state facts sufficient to constitute a cause of action, specifying nonjoinder of parties plaintiff, in that the other parties, signers of the contract, naming them, have not been joined as parties plaintiff with the present plaintiff; that the contract is void for want of mutuality; that the plaintiff is not an employee but an independent contractor, in consequence of which there could be no breach of the contract as alleged in the complaint and the plaintiff has no right to bring the action; and lastly, that it is impossible to prove any damages as set out in the complaint. The objection was overruled. A motion for nonsuit at the close of plaintiff’s case, for practically the same reasons, was denied by the court. The case went to judgment in favor of the plaintiff, and the defendant appealed.
1. Under Section 68, Or. L., when the objection appears on the face of the complaint the defendant may demur to the same because “there is a defect of parties plaintiff or defendant,” or “the complaint does not state facts sufficient to constitute á cause of action.” Apparently there was an attempt to demur because the parties plaintiff were too few, but, owing possibly to a clerical error, the demurrer does not raise the point. “Defective parties” is a misnomer, and it does not appear whether the parties were “defective” in mind, body or estate. That branch of the demurrer must therefore be disregarded, and under Section 72, Or. L., we must consider that the *465defendant waived the nonjoinder of the other parties to the contract.
2. It is clear, however, that the men who agreed to pile the lumber are joint contractors. There was no stipulation for their personal services. By what means they accomplished the work was of no moment to .the defendant. Results only were contemplated, and the price per thousand feet of lumber or thousand feet of lath was to be paid to the whole six contracting parties as a distinct contracting entity. No several rights are defined or mentioned in the contract. All such are merged in the joint stipulation. If it be true that the defendant prevented the present plaintiff from working in piling the lumber, it would be a breach of the contract, for only by that contract in which he joined with others, could the plaintiff have any right to work at all. The breach of the contract was an offense against the joint combination of contracting parties. The other five men had a right to the assistance • of their co-contracting party in the prosecution of the work, and the exclusion of him from the work, being a breach of the joint contract by which alone he was entitled to work for the defendant, raised a cause of action accruing to them jointly.
3. The waiver of the defect of parties plaintiff goes no further than to admit that one of the joint contractors can litigate the question of the breach of the joint contract and bind his co-contractors by the result. The act of the defendant does not disturb the relationship existing between the co-contractors. It does not split the cause of action. As said in Section 62, Bliss on Code Pleading (3 ed.):
“There being no several interest, the whole right must be vindicated at once, and this could not be *466done without the presence, and only on the request, of all interested in that right — that i’s, all the living joint obligees. Although one of the claimants or obligees, has, in theory, a right to the whole, yet every other claimant has the same right. A judgment in favor of one for the whole claim would deprive the others of their right; a judgment for a part would be inconsistent with the idea of a joint right; hence all must recover, and jointly, or none. The adjustment among themselves required a proceeding with which the courts of law had nothing to do; they recognized the joint interest as one interest, with survivorship and other incidents of joint tenancies in real property. ’ ’
Also, in Pomeroy’s Code Remedies (3 ed.), Section 185, it is said:
“When a contract, either sealed, written, or verbal, is made with two or more persons, and their legal interest therein is joint, all the obligees, covenantees, or promisees, if living, and as many as are living, must join as plaintiffs, even though the covenant or promise to them is in terms joint and several. The interest spoken of is not the interest which will be had in the sum of money or other benefit promised when the agreement is performed, but the interest in the contract, the legal, technical interest created by the terms of the very agreement. This rule as to the union of parties plaintiff in an action brought upon a joint contract being thus universal and peremptory, it becomes a matter of the utmost importance to determine when a contract is thus joint; when the rights of the promisees, or their legal interest in the contract, is joint, and not several. In general, if a promise is made to two or more persons, the right is presumptively joint; a several right is the exception. No express joint words, therefore, are necessary, but some words indicating such an interest must be used to create a several right.”
In other words, the right of the parties who contracted with the defendant is a joint right. A breach *467of the contract gives rise only to a joint canse of action, because co-obligees, like partners, are jointly bound by the acts of each other, as taught by Clark v. Patton, 27 Ky. 33 (20 Am. Dec. 303), and Eastman v. Wright, 23 Mass. (6 Pick.) 316. The defendant may accept the challenge of a single party and waive the joinder of others in an action which seeks to enforce this joint right at the suit of one of the parties: See, also, Wiggin v. Tudor, 40 Mass. (23 Pick.) 434; Weakly v. Hall, 13 Ohio, 167 (42 Am. Dec. 194).
4. The defendant does not, however, by that waiver create a cause of action not included in the contract or arising out of a breach of the contract, and he who would enforce that contract or recover for a breach of it must show a damage accruing to all of the contracting parties jointly. The defendant is not concerned with the disposition of the proceeds of the contract among those with whom it contracted.
5. The complaint does not show any damage whatever to the aggregation of workmen constituting the party of the second part. So far as that is concerned, the plaintiff need not have worked at all in piling lumber and when the work was completed, payment to him of the whole amount due would have bound all his joint contractors and discharged the debt of the defendant. This rests on the same principle as in partnership wherein the act of one partner binds all the other partners. If the whole six of the parties of the second part had continuously labored at the task of piling the lumber until completion, the contract price is all that the joint parties would have received. If the combination was able to complete the work with a less number of workmen or by substituting laborers in their place, so much the better for the combination; but it would not diminish the *468plaintiff’s share in the proceeds of the contract. The plaintiff’s enjoyment of those proceeds depends upon his arrangement with his co-contractors, whatever it was, and that is not disclosed in, or made part of the contract pleaded, by which only the defendant is bound. The complaint does not show that any act of the defendant disturbed any relation existing between the plaintiff and his co-contractors or lessened his share in the profits of the venture accruing to the parties of the second part. Joint rights only are protected by the covenant, and the fallacy of the plaintiff is that he is trying to enforce an alleged several right under a contract involving only joint rights. His individual rights as against the defendant are by his own stipulation merged in the joint contract into which he entered in common with his co-contractors, and are not affected by a breach of the contract, because they are unknown to it. If he had alleged any damage accruing to the combination of co-contractors, the plaintiff might recover as the representative of that combination, but not otherwise. From the proceeds of the joint venture alone could he have acquired any money as a result of his joint contract. Until he shows that some act of the defendant diminished those proceeds to the damage of the joint contractors, as distinguished from him as an individual, he has stated no cause of action for a breach of the contract upon which he relies.
The general demurrer to the complaint should have been sustained. The judgment is reversed and the cause remanded.
Reversed and Remanded. Rehearing Denied.